EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas J. Engellenner on 5/19/2021. The application has been amended as follows: 

Claim 10:  After the word “solution” in line 2, replace the comma with a semicolon and delete the subsequent phrase “such as blood bank saline,”.
Claim 42:  Add a comma after “The method of claim 3”.
	       Before the word “is”, delete “and”.
	       After the word “is”, delete “heated and then”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is drawn to a method for simulating the composition of a dermal compartment. The method comprises admixing a collagenous protein source, an anticoagulant-treated blood plasma, and dermal cells in an aqueous carrier, and allowing the resulting mixture to solidify to produce a gel that is transparent through a depth of 2 cm. The resulting gel composition can be utilized to apply a test therapy and analyze its effects.
et al. (US 2004/0018149 A1), which discloses a method of preparing a three-dimensional human in vitro skin model. Similar to the claimed method, Noll et al.’s method comprises gelling a collagen solution mixed with fibroblasts, buffer, and culture medium. However, Noll et al. uses serum instead of an anticoagulant-treated blood plasma to produce the skin model. Plasma is distinct from serum as it contains different components including blood coagulation factors, and when treated with an anticoagulant, it exhibits different properties like significant decrease in alkaline phosphatase activity as shown by Mohri et al. (Research in Veterinary Science 2009, Vol. 86, pages 111-114). Hence, it would not have been obvioues for a person with ordinary skill in the art before the effective filing date of the claimed invention to substitute the serum with an anticoagulant-treated blood plasma. Furthermore, Noll et al. does not teach producing a skin model that is transparent through a depth of 2 cm. The claims are not obvious over the teachings of the prior art, thus the rejections of record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-5, 7-11, and 34-46 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651